 Case: 4:20-cv-00946-SNLJ Doc. #: 13 Filed: 01/12/21 Page: 1 of 1 PageID #: 92




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 AK.IRA EDMONDS,                                       )
                                                       )
                    Plaintiff,                         )
                                                       )
              V.                                       )      No. 4:20-CV-946 SNLJ
                                                       )
 CORIZON MEDICAL SERVICES, et al.,                     )
                                                       )
                    Defendants.                        )

                                   MEMORANDUM AND ORDER

           This matter is before the Court on plaintiffs motion to proceed in forma pauperis on

appeal. ECF No. 12. When the Court dismissed this action, it certified in writing that an appeal

would not be taken in good faith. See ECF Nos. 8 & 9; 28 U.S.C. § 1915(a)(3). It is not apparent

that plaintiff now seeks appellate review of any issue that is not frivolous. See Coppedge v. United

States, 369 U.S. 438,445 (1962). As a result, the Court will deny the motion.

           Accordingly,

       IT IS HEREBY ORDERED thatplaintiffs motion to proceed in forma pauperis on

appeal [ECF No. 12] is DENIED.

           IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

           Dated this I; ./- ~ day of January, 2021.




                                                           ~~~-
                                                       STEPHEN:~.
                                                       SENIOR UNITED STATES DISTRICT filDGE
